Case 1:18-cv-00872-UDJ-JPM Document 8-4 Filed 10/17/18 Page 1 of 2 PageID #: 37



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                   ALEXANDRIA DIVISION

   EARL DAVID WORDEN                                              CIVIL ACTION NO. 1:18-cv-00983

   VERSUS                                                          UNASSIGNED DISTRICT JUDGE

   DONALD WEATHERFORD, ET AL                              MAGISTRATE JUDGE PEREZ-MONTES


                                               ORDER
        Considering the foregoing Motion to Stay;

        It is ORDERED that the motion be hereby GRANTED, that this matter is hereby

 stayed, and the following conditions imposed:

        Because the criminal charges against plaintiff arose from the complained of arrest and

 seizure, and because the state criminal prosecution remains pending, through an appeal, this Court

 orders a stay of this case pending the resolution of the outstanding criminal charges with the

 following conditions:

        a.      Within thirty (30). days of the date the state court criminal proceedings have
                concluded and become final, plaintiff, if successful in the appeal must file
                a motion asking this Court to lift the stay. The action will proceed at that
                time, absent some other bar to suit.

        b.      If the criminal proceedings are not concluded within six (6) months of the
                date that this case is stayed, plaintiffs shall file a status report indicating the
                expected completion date of the proceeding. Additional status reports shall
                be filed every three (3) months thereafter until the stay is lifted.
Case 1:18-cv-00872-UDJ-JPM Document 8-4 Filed 10/17/18 Page 2 of 2 PageID #: 38



       SIGNED on this ______ day of ________________, 2018 at Alexandria, Louisiana.



                   ________________________________________
                             U.S. DISTRICT JUDGE
                      WESTERN DISTRICT OF LOUISIANA
                            ALEXANDRIA DIVISION

                   ________________________________________
                   HONORABLE JOSEPH H.L. PERES-MONTEZ
                           U.S. MAGISTRATE JUDGE
